ON SUGGESTION OF ERROR.
The suggestions of error reargued the issues decided in our opinion. We have re-examined these matters carefully and find no occasion to amend the views there expressed.
It is suggested, however, by the appellees, that by our reversal of the cause we impliedly displaced the decree of the chancellor, who, by upholding the will, adjudged the title to the property covered by the residuary clause and otherwise. This, of course, was not so intended, but this phase of the decree was obscured by the emphasis placed upon the issues relating to the title to the Dockery and Long Lake Plantations, and the status of the adopted children of Mrs. Cherry.
To correct this omission and confine our decision and order solely to the issues last mentioned, we hereby amend our order so as to affirm the chancellor's decree in all respects except as to these two issues involving the Dockery  Long Lake Plantations and the status of the aforesaid adoptees.
Sustained in part. *Page 135